WilsoN, Judge:
This appeal for reappraisement bas been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the instant appeal to reappraisement consists of Quebracho Extract exported from Paraguay.
That on or about the date of exportation such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of Paraquay, either for home consumption or for export to the United States.
That on or about the date of exportation such or similar imported merchandise was not freely offered in the United States for sale for domestic consumption.
That the cost of production for such merchandise as such value is defined in Section 402 (f) of the Tariff Act of 1930 was $.07723 per pound.
That the instant appeal to reappraisement be submitted on this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $0.07723 per pound.
Judgment will be entered accordingly.